UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU ANNOUNCES ORDINARY SHAREHOLDERS’ MEETING (Santiago, Chile, March 14 th , 2017) – Compañía Cervecerías Unidas S.A. (CCU) announces that its Board of Directors, during its meeting held on March 8 th , 2017, agreed to summon an Ordinary Shareholders’ Meeting to be held on Wednesday April 12 th , 2017, at Sala de Conferencias N°1 of GAM, Centro Gabriela Mistral, located at Avenida Libertador Bernardo O’Higgins N°227, Santiago, Chile at 12:00 o’clock Chilean time, in order to address the following matters: 1. Account of the Chairman. 2. Approval of the Annual Report, Balance Sheet, Financial Statements and External Auditors’ Report corresponding to the fiscal year ended on December 31 st
